In re Queen of New Orleans at the Hilton Joint Venture; Sphere Drake Insurance; — Defendants; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. F, No. 95-07083; to the Court of Appeal, Fourth Circuit, No. 2001-C-0573.
Granted. The Court of Appeal’s judgment is reversed and the trial court’s judgment is reinstated. Although plaintiffs counsel articulated a non-racial reason for his exercise of the five peremptory challenges at issue, the trial court did not abuse its great discretion in finding a racial motive, a finding which turned primarily on an assessment of credibility. See Purkett v. Elem, 514 U.S. 765, 769, 115 S.Ct. 1769, 1771-72, 131 L.Ed.2d 834 (1995). Accordingly, the case is remanded for trial with the jury empaneled by the trial court on March 19, 2001.